DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “audio encoder”, “detector”, “shaper”, and “quantizer and coder stage” in claim 1 (the names of these elements are functional names, “for” is a transition word, and the phrases that follow each of these element names are functional).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “lower band” in line 6 which should be –lower frequency band--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
	For clarity of the record, NO rejection of claim 1 under 101 is required because claim 1 is interpreted under 112(f).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) Audio encoder for encoding an audio signal comprising a lower frequency band and an upper frequency band, comprising: 5a detector for detecting a peak spectral region in the upper frequency band of the audio signal; a shaper for shaping the lower frequency band using shaping information for the lower band and for shaping the upper frequency band using at least a portion of the shaping information for the lower frequency band, wherein the shaper is configured to additionally 10attenuate spectral values in the detected peak spectral region in the upper frequency band; and a quantizer and coder stage for quantizing a shaped lower frequency band and a shaped upper frequency band and for entropy coding quantized spectral values from the shaped lower frequency band and the shaped upper frequency band.
The prior art teaches dividing spectral values into scale factor bands that reflect frequency groups of the human ear, and multiplying spectral values in a scale factor group by a scale factor such that spectral values of a scale factor band are scaled, quantizing the scaled scale factor bands and then entropy coding the quantized spectral values.
6975254 “spectral values are therefore subdivided into so-called scale factor bands… reflect the frequency groups of the human ear… Spectral values in a scale factor group are multiplied by a scale factor so as to scale spectral values of a scale factor band as a whole… scale factor bands scaled with the scale factor are then quantized, producing quantized spectral values… entropy coding of the quantized spectral values resulting from quantization”, col. 1, line 40 – col. 2, line 9; 
	The prior art further teaches where scale factors are used to perform shaping (but not necessarily where shaping for a highband is done based on shaping information for a lowband).  The first reference listed below further teaches where a shaping unit that scales a frequency spectrum can also identify peaks.
2005/0219068 “the shaping unit 61 analyses the frequency spectrum of the modulated signal G(t) to generate a set of frequency-dependent coefficients which are then scaled by scaling factors determined by analyzing… frequency spectrum of a segment of the audio track… shaping unit is able to identify peaks of the audio track in the frequency domain and scale the frequency spectrum of the spread signal G(t) accordingly”, paragraph 87;
2008/0027709 “Audio coders have a bit allocation module designed to shape the quantization noise such that the quantization noise just approaches the making threshold… noise shaping is achieved by modifying ‘scale factor values’… which in turn determine the amount of quantization noise created in each ‘scale factor band’”, paragraph 23;
2004/0158456 “shaping quantization noise in each band by setting a scale factor in each band based on its psychoacoustic parameters and energy ratio”, paragraph 44;
7505823 “in the encoder… broadband signal… output from the modulator… passed through a pre-emphasis circuit… before being mixed with the audio track… pre-emphasis circuit… applies a shaping algorithm which multiplies the broadband signal H(t) by a frequency-dependent scaling factor”
	The prior art further teaches where, at an encoder end, detected high frequency peaks are attenuated if they are determined to be too high compared to low-frequency peaks.
6587816 “peak finding”, col. 11, lines 7-19; “distortion evaluation… array of peaks found in the preceding steps… assess whether distortion was present in the input speech signal… correct the distortion… analyzed frequency range is divided into three equal regions… maximum of all amplitudes in the region is computed… If the maximum value in either the middle- or the high-frequency range is too high compared to that in the low-frequency range… values of the peaks in the middle and/or high range are attenuated”, col. 11, lines 19-37; Figure 5; Figures 2-3
2004/0167775 paragraphs 69-70; Figures 2-3, 5;
	The prior art further teaches where encoding/processing of a highband is based on lowband information (but not specifically where shaping of a highband is based on shaping information used to shape a lowband)
2006/0122828 “reduce a pre-echo phenomenon by encoding the highband based on lowband encoding information and Temporal Noise Shaping”
2014/0229171 “determining gain information based on a ratio of a first energy corresponding to filtered high-band output to a second energy corresponding to the low-band portion to reduce an audible effect of the artifact-generating condition”, Abstract; “Generating the encoded signal includes determining gain information based on a ratio of a first energy corresponding to the filtered high-band output to a second energy corresponding to the low-band portion to reduce an audible effect of the artifact-generating condition”, paragraph 7; “side information… may include gain information”, paragraph 5; “high-band side information… may include high-band LSPs and/or gain information [e.g., based on at least a ratio of high-band energy to low-band energy”, paragraph 30; “may filter the high-band signal… prior to determination of one or more gain parameters of the high-band side information… may include finite impulse response [FIR] filtering”, paragraph 43; 
	2002/0007280 “wideband speech encoder… lowband filter and a highband filter for digital speech… first encoder with input from said lowband filter… second encoder with input from said highband filter and said lowband filter, said second encoder using an excitation from noise modulated by a portion of output from said lowband filter”, claim 3; 
2006/0271356 “wideband speech encoder… separate narrowband and highband speech encoders… Either or both of narrowband and highband speech encoders… may be configured to perform quantization of LSFs [or another coefficient representation]”, paragraph 58; “extrapolating the highband spectral envelope from the encoded narrowband spectral envelope”, paragraph 60; Figure 10a; 
	The prior art further teaches calculating a high frequency gain and a low frequency gain for applying gain correction to high and low frequency portions of an audio signal, where Figure 6 (which depicts gain calculation that produces a low-frequency gain and a high-frequency gain) depicts where the high-frequency gain and low-frequency gain are computed (indirectly) based on the same input (“entire frequency band”)
2010/0208917 “gain calculating section… calculates a high-frequency gain and a low-frequency gain for applying gain correction to the high and low-frequency portions of the audio signal that have been subjected to the loudness processing by the loudness filter section”, paragraph 67; “gain calculation section… low-frequency level calculation section… high-frequency level calculation section”, paragraph 68; Figure 6;
This reference, however, pertains to producing an audio signal output in the speaker output sense, and thus it would not be obvious to apply the processing to an encoder that produces an encoded bitstream (instead of sound output by a speaker).
	The prior art further teaches where filters for an upperband and lowerband are made to match in phase and amplitude in a transition band (e.g. where magnitude at top of low filter and bottom of high filter are approximately the same) in an analysis and synthesis system (commonly in encoder-decoder systems, the analysis is on the encoder side while the synthesis is on the decoder side, and given the shape of the filters in Figure 7, applying the filters seems like it would change the shape of the bands)
2008/0033730 “When processing digital audio signals in two sub-bands, two different subband processing filtering algorithms are usually applied on the two subband signals… example, a full-fledged equalizer filter… applied in the lower band… much simpler filter will be applied in the upper band… where the exact characteristics of the subband processing filter are not as important”, paragraph 25; “lower-band and upper-band down-sampled signals… processed by a lower-band processing filter… and an upper-band processing filter… respectively… desirable to provide an improved subband processing method allowing for the user of different subband processing filters while avoiding or reducing aliased components in the output signal”, paragraph 28; “two subband processing filters applied in the lower and upper bands are selected to match in phase and amplitude in the transition band… frequency f1 corresponds to the top of the low-frequency subband… f2 corresponds to the bottom of the high-frequency subband“, paragraph 30; “one or more subband processing filters are preferably selected to optimize the matching of their phase and amplitude responses over the transition frequency band”, paragraph 31; “In the high-frequency subband, one could insert a simple gain that would match the gain of the low-frequency subband processing filter measured at its Nyquist frequency… would not match the phase very well… Ideally, one would use an additional delay in the high-frequency subband that matches the delay measured around the Nyquist frequency in the low-frequency subband”, paragraph 33; Figure 7;
	The prior art further teaches where a synthesizing apparatus (decoder end) applies a shaping filter to both a highband and a lowband, but the filters use different coefficients (i.e. not where the highband filtering is based on lowband filtering information)
	4672670 “synthesizing apparatus… attenuating the quantization noise or distortion in the coded signal… adaptive lowband spectral shaping filter… adaptively set with the filter coefficient values… on line 102… adaptive highband spectral shaping filter… whose filter coefficients are adaptively set at the values… of the filter coefficeints on line 104”;
	The prior art further teaches where filter gains in a high frequency band and a low frequency band are used by a filter to output a signal that is reduced in noise in the high-frequency band and the low-frequency band (i.e. where the low-frequency band and the high-frequency band are filtered [probably shaped] based on the same filter/”shaping information”).  This reference, however, is directed to filtering a beamformer input and then outputting to a voice recognition unit.
2008/0159559 “filter gains [gain functions] in the high-frequency band and the low-frequency band determined as described above are added in the adder… result of addition is output to the filter 41… filter 41 outputs the signal reduced in noise in the high-frequency band and the low-frequency band from the outputs of the beam former 13 and the adder 40 to the delay unit 42 and the inverse fast Fourier transformer 50… outputs it to a voice recognition unit”, paragraph 83
	The prior art teaches estimating a shape of a high-band spectrum for a spectrum of an input signal divided into a low-band and a high-band is based on a low-band spectrum, but in this reference the filter characteristics are sent to the decoder instead of the high-band spectrum.
2010/0017198 “spectrum encoding section 107 uses filtering section 174 having a low-band spectrum as an internal state to estimate the shape of a high-band spectrum for the spectrum of an input signal divided into two: a low-band… and a high-band… parameters… representing… filter characteristics that indicate a correlation between the low-band spectrum and high-band spectrum are transmitted to a decoding apparatus instead of the high-band spectrum”, paragraph 87; 
	The prior art teaches where a high-frequency envelope shape is estimated based on a shaped low-frequency envelope.  This reference also appears directed to outputting a speaker sound instead of an encoded bitstream.
2012/0201399 “high-frequency envelope shape estimating unit may input shaped low-frequency envelope information generated by filtering processing on the low-frequency envelope information of the input sound signal… estimate the estimated high-frequency envelope shape information corresponding to the input signal”
	The following references are the US equivalents of the Search Report references.
	The following reference describes controlling band gains in a BWE region based on information about the positions of peaks (paragraph 25), where gains calculated for an original spectrum band is applied to a corresponding BWE band (paragraph 29-30).  “original spectrum”, in this case, however, does not refer to the narrowband spectrum (see paragraph 28, where original spectrum refers to the original high-band spectrum).  This reference further describes modifying received quantized gains based on spectrum peak positions, where spectrum peak positions can be extracted from low-frequency region information or estimated by a peak picking algorithm on coefficients for the low-band, and deriving a high-band signal from the low-band signal (paragraphs 42-43).  
2015/0088527 (US version of second X reference cited in Search Report) 
	If the bitstream information which is decoded into the low-frequency region is interpreted as information used to “shape” the low-frequency region (i.e. the decoded values produce a decoded low-frequency signal that has a particular “shape”) and which is used to “shape” the highband signal (since the highband in BWE is generated, in this case, by flipping/translating the narrowband), then this reference does not meet the “detecting a peak spectral region in the upper frequency band of the audio signal” limitation of claims 25-26, because the detection would have to occur after the highband signal is synthesized.  The flags in paragraph 43, at best, indicate where peaks are detected in the low-frequency signal and identifies where peaks are after translating the low-frequency signal to form the high-band signal, and does not analyze the highband (which does not exist until the low-frequency signal is translated) to detect peaks in the high-band.
	Additionally, it would not be obvious to combine this reference with the reference discussed above which detects peaks and attenuates high-frequency peaks if they are too high compared to low-frequency peaks (2004/0167775) because in this reference, the specific locations of the peaks are known when the high-band is generated (based on the peak locations in the low-band signal which is translated to generate the high-band signal), and thus there would be no need to detect those peaks again
In the reference 2013/0124214 (US version of third X reference cited in Search Report), paragraph 16 describes gain limiting that suppresses peak values of the gain within a limited band consisting of plural sub-bands to the average value of the gain within the limited band.  Paragraph 19 describes an example of a limited band to be 3 high-frequency scalefactor bands, and paragraph 20 describes gain adjustment made according to an energy differential between the average energy of a high scalefactor band and a low-frequency band (where, based on Figure 3, it appears that the low-frequency band is translated into the high-frequency band).  Paragraph 21 describes where a frequency-shifted signal is multiplied by an energy differential/gain which is reduced to an average energy value.
In this reference, however, the value which is suppressed/reduced/”attenuated” is not a peak that is detected in a high-frequency signal, but rather a peak value of a gain (i.e. the value which the frequency-shifted signal is multiplied by)
	Paragraph 52 describes a smoothing/flattening performed on a low-frequency band, which can be interpreted as “shaping” the low-frequency band, and paragraphs 55-56 describes where the depression-less low-range signal is used to generate a high-range signal.
	However, smoothing/flattening is not also performed on the highband, the highband is “shaped” (produced) based on the shaped low-band, and not based on information used to shape the low-band.
	Paragraph 113 describes detecting depressions in bands (not peaks)
	Additionally, in each of the Search Report references, the processes relevant to the claims are performed in SBR/HFR/bandwidth-expansion/bandwidth-extension processes at the decoder end, and thus would not obviously be part of a process that quantizes and entropy encodes the product of the shaping (since SBR/HFR is commonly used to produce a better sound/decoded output, and not a coded output).
	The prior art teaches where a transcoder (commonly including a decoder followed by an encoder that re-encodes the decoder output) performs bandwidth expansion
6349197 “Between the transcoder units… speech transmission occurs narrowband… reduced in bandwidth in the transcoder unit TRAU1… bandwidth expansion occurs in the transcoder unit TRAU2… mobile station MS2 thus receiving broadband speech information already”, col. 5, lines 5-15; “at least one transcoder unit having a second speech coder/decoder”, claim 1; “bandwidth expansion occurs in one of a mobile station or a transcoder unit”, claim 14;

Upon further search (in response to the initial filing of Application 17/023,941):
2011/0194635 teaches “The present invention provides a spectrum coding method of estimating the shape of the spectrum of the high-frequency band using a filter having the low-frequency band as the internal state and coding the coefficient representing the characteristic of the filter at that time to adjust a spectral outline of the estimated high-frequency band spectrum. This makes it possible to improve quality of a decoded signal” (paragraph 11)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,825,461, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 1 of Parent Patent 1.

As per Claim 1, Claim 1 of Parent Patent 1 teaches Audio encoder for encoding an audio signal comprising a lower frequency band and an upper frequency band, comprising: (preamble of Claim 1 of Parent Patent 1)
5a detector for detecting a peak spectral region in the upper frequency band of the audio signal; (first limitation of Claim 1 of Parent Patent 1)
a shaper for shaping the lower frequency band using shaping information for the lower band and for shaping the upper frequency band using at least a portion of the shaping information for the lower frequency band, wherein the shaper is configured to additionally 10attenuate spectral values in the detected peak spectral region in the upper frequency band; (second limitation of Claim 1 of Parent Patent 1)
and a quantizer and coder stage for quantizing a shaped lower frequency band and a shaped upper frequency band and for entropy coding quantized spectral values from the shaped lower frequency band and the shaped upper frequency band. (third limitation of Claim 1 of Parent Patent 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 9/2/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658